DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to filing by applicant on 10/27/2020.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention.

The MPEP (§ 2173: entitled Claims Must Particularly Point Out and Distinctly Claim the Invention) additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the definiteness standard is "idefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
In accord with the last, a person of ordinary skill in the art may find indefinite as to just what it is that constitutes the claim term   " widely separated"   vis a vis "subscriber's home.". The claim term "widely separated"  is a relative term. The Specification gives no light within which to gauge the meaning of this term. One person of ordinary skill in the art might not come to the same conclusion as a second person of ordinary skill in the art as to what constitutes  " widely separated" vis a vis "subscriber's home". One person of ordinary skill in the art might come to the conclusion that "widely separated" means any separation of any sort or any distance from the home, while a second person of ordinary skill may come to the conclusion that "widely separated" means at least a number of miles. For the purposes of compact prosecution the examiner interprets the meaning of the term "widely separated" to include in its meaning any so called separation of any sort.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 1 is directed to a method (process), independent claim 11 is directed to a system (machine), and independent claim 17 (composition) is directed to a CRM, all of which are statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Independent method claim 1 (and claims 11 and 17 as above) recites:
receiving signal data from a subscriber indicating that a subscriber initiated a transaction; accessing a data store to determine occurrence of one or more deterministic events with respect subscriber; determine one or more behavior norms specific to the subscriber; and generating a an authentication, authorization, and/or auditing status of the transaction, dependent, at least in part, on the occurrence of the one or more deterministic events in relation to the one or more behavior norms.  
Several dependent claims further refine the abstract idea of claim 10 (17):
computing a first trust measure responsive to determining the occurrence of the one or more deterministic events; computing at least a second trust measure responsive to determining the one or more behavior norms specific to the subscriber; and determining the authentication, authorization, and/or auditing status of the transaction based, at least in part, on the first trust measure and the second trust measure (claim 2); determining the authentication, authorization, and/or auditing status of the transaction includes combining the first trust measure with at least the second trust measure to generate a combined trust measure that is greater than the first trust measure. (claim 3);determining the authentication, authorization, and/or auditing status of the transaction includes combining the first trust measure with at least the second trust measure to generate a combined trust measure that is less than or equal to the first trust measure (claim 4); wherein at least the first one of the one or more deterministic events is weighted differently than at least a second one of the one or more deterministic events. (claims 5,18);  wherein a deterministic event of the one or more deterministic events corresponds to a standalone historical event or a real-time event. (claims 6,13); wherein the one or more deterministic events correspond to at least one of the following: a velocity-type measure of one or more historical events; a tenure-type measure of one or more historical events; a real-time event measure; or any combination thereof. (claims 7,14); wherein one or more deterministic events correspond to one or more of the subscriber's off-line activities unrelated to the transaction. (claim 8);  wherein the one or more deterministic events comprise at least one of the following: reading, via a device affiliated with the subscriber, a machine- readable code; accessing content from a device external to the device affiliated with the subscriber; communicating with a wireless access point affiliated with the subscriber; or any combination thereof. (claims 9,15); wherein the one or more behavioral norms specific to the subscriber with respect to the mobile device are at least partially derived from a historical record of the occurrence of the one or more deterministic events performed by the subscriber with respect to the mobile device. (claim 10);  wherein the data store accessed by the at least one processor communicatively coupled to the at least one memory comprises: a first database to store records relevant to the one or more deterministic events with respect to the mobile device; and a second database to store records relevant to the one or more behavior norms specific to the subscriber with respect to the mobile device. (claim 12); wherein the one or more deterministic events corresponds to the subscriber initiating an application for credit at a geographical location widely separated from the subscriber's home. (claim 16); wherein the one or more deterministic events comprise at least one of the following: porting of a telephone number within a first period of time; replacing a subscriber identity module (SIM) within a second period of time; obtaining a mobile device, previously unused by the subscriber, within a third period of time; and the subscriber resetting a password within a fourth period of time. (claim 19); wherein the one or more behavior norms comprise at least one of the following: the subscriber's history of porting a telephone number within a first period of time; the subscriber's history of replacing a SIM within a second period of time, the subscriber's history of obtaining a mobile device, previously unused by the subscriber, within a third period of time; the subscriber's history of resetting a password within a fourth period of time, or any combination thereof. (claim 20).

  The claim(s) thus recite the abstract idea of:
finding potential fraudulent transactions among legitimate transactions conducted by a user.

The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea. The server, processor, memory, communications network, and mobile device, additional limitations of the independent claims  are simply being applied as tools as against the abstract idea. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (including device, machine readable code, external device, data storage device(s),  wireless access point, and SIM device), or not (subscriber's home), which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  
 
Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1 - 20 are rejected under 35 USC 102 (a)(1) as being anticipated by Choudhuri (US20130024375A1).
 
Regarding claims 1, 11, 17: 

Choudhuri discloses:
receiving, at a server coupled to a communications network, a first signal indicating that a subscriber of a mobile device has initiated a transaction; ("The invention comprises receiving financial transaction data associated with one or more financial transactions; executing a preliminary fraud filtration on the financial transaction data using a first attribute; identifying one or more potentially fraudulent transactions when the one or more financial transactions meet the criteria of the preliminary fraud filtration; executing a user defined fraud filtration on the financial transaction data of one or more preliminary potentially fraudulent transactions identified in the preliminary fraud filtration using a second attribute; identifying one or more user defined potentially fraudulent transactions when the one or more preliminary potentially fraudulent transaction meet the criteria of the user defined fraud filtration; and initiating a fraud detection-related action for the one or more user defied potentially fraudulent transactions.", [004]) and ("As illustrated, the financial transaction environment 300 includes a plurality of channels for initiating a financial transaction such as a POS purchase 320, electronic funds transfer (EFT) 325, an ATM 330, a financial institution teller 335, an internet transaction 340, personal checks 345, and other financial transaction channels 350.", [071]) and ("The transaction identified as potentially fraudulent may be subject to one or more additional stages of more intense filtering, such as through user defined rules set up by fraud investigators.", [003]);
accessing a data store to determine occurrence of one or more deterministic events with respect to the mobile device;  In accord with examiner's obligation to employ Broadest Reasonable Interpretation (BRI) in interpreting claim terms, the claim term "deterministic event(s)" is, in light of the Specification [005], interpreted to include any  past or real-time event of whatsoever kind vis a vis the above said "mobile device"  (and note that BRI will be similarly employed vis a vis claim terms throughout this analysis), that said   .   .   .   ("In yet other embodiments of the invention, the first attribute or the second attribute comprises transaction information, such as an amount of the transaction, a transaction channel, a transaction time, or a customer related to the transaction.", [006]) and ("In still other embodiments of the invention, the first attribute or the second attribute comprises account events.", [007]) and ("In further accord with embodiments of the present invention, the first attribute or the second attribute comprises customer behavior", [008]) and ("It will be understood that one or more devices, such as one or more mobile device and/or one or more other computing devices and/or servers, can be configured to perform one or more steps of the method 500. In some embodiments, the one or more devices performing the steps are associated with a financial institution. In other embodiments, the one or more devices performing the steps are associated with a business, third party, and/or user.", [091])
accessing the data store to determine one or more behavior norms specific to the subscriber with respect to the mobile device; and In accord with examiner's obligation to employ Broadest Reasonable Interpretation (BRI) in interpreting claim terms, the claim term "behavioral norms" is, in light of the Specification [005], interpreted to include any  past or real-time doings of whatsoever kind regarding the user vis a vis the "mobile device",  that said   .   .   .    ("The first rule in the first stage filtration may include a calculation, an algorithm, or any type of formula for eliminating subsets of data from a data pool based on specified criteria. In some embodiments, for example, the first rule includes a transaction or monetary amount, a type of account (e.g., a checking account, a savings account, a basic checking account, a premier checking account, etc.), a type of user (e.g., an individual, joint account holders, a business, etc.), a financial transaction channel, a type of transaction, previous transactional behavior of a user, and the like. In one embodiment, the first rule includes a predetermined transaction amount. In some embodiments, the first rule includes a time period. For example, in some embodiments, the first rule includes time stamps associated with one or more transactions. The filtered data may include, for example, only transactions that occur on a certain day or week. It will be understood that the first rule includes one or more rules and/or filter criteria. The first rule may include, for example, a dollar amount and a type of account. It will be further understood that the transaction data may be filtered any number of times and in any order as described above with respect to FIGS. 1 and 2. For example, the transaction data can be filtered based on the financial transaction channel and then subsequently filtered based on a transaction amount and/or type of user, or vice versa.", [094]) and ("It will be understood that one or more devices, such as one or more mobile device and/or one or more other computing devices and/or servers, can be configured to perform one or more steps of the method 500. In some embodiments, the one or more devices performing the steps are associated with a financial institution. In other embodiments, the one or more devices performing the steps are associated with a business, third party, and/or user.", [091]) and ("In yet other embodiments of the invention, the first attribute or the second attribute comprises transaction information, such as an amount of the transaction, a transaction channel, a transaction time, or a customer related to the transaction.", [006]);
generating, by the server coupled to the communications network, a second signal indicating an authentication, authorization, and/or auditing status of the transaction, ("In block 1128, the computer-implemented method 1100 may require enhanced user authentication after indicating a false positive. Enhanced user authentication may be confirmation from the user that the false positive should be processed or that the details of the transaction are correct. Requiring confirmation from the user is another means for determining that the transaction is in fact a false positive. In some embodiments, users may provide preferences that the user desires to be consulted before any transactions that have been flagged as potentially fraudulent are processed.", [0163]) and ("Turning briefly to FIG. 12, an example 1200 of one method of requiring enhanced user authentication is depicted. In an embodiment, a message 1212 is sent to a user 1208 requiring feedback from the user 1208 to authenticate the transaction. The message 1212 may be sent in the form of a text message, email, phone call, or other type of communication. In an embodiment, the user 1208 is contacted through a mobile device 1202 having a screen 1204 and an input device 1206. The message 1212 is depicted in the screen 1204, as shown in callout 1210. The user 1208 may reply to the message 1212 using the input device 1206 of the mobile device 1202 to confirm that the transaction should be processed. In one embodiment, sufficient details of the transaction are provided in the message 1212 to allow the user 1208 to identify the transaction and confirm whether the transaction is valid.", [0164]);
the authentication, authorization, and/or auditing status being dependent, at least in part, on the occurrence of the one or more deterministic events in relation to the one or more behavior norms. ("In still other embodiments of the invention, the first attribute or the second attribute comprises account events.", [007]) and ("In further accord with embodiments of the present invention, the first attribute or the second attribute comprises customer behavior.", [008]). 
Regarding claim 2:
Choudhuri discloses all limitations of claim 1.
Choudhuri further teaches:
computing a first trust measure responsive to determining the occurrence of the one or more deterministic events; computing at least a second trust measure responsive to determining the one or more behavior norms specific to the subscriber; and determining the authentication, authorization, and/or auditing status of the transaction based, at least in part, on the first trust measure and the second trust measure.  ("Embodiments of the invention comprise methods, systems, and/or computer program products for multi-stage filtering for fraud detection. The invention comprises receiving financial transaction data associated with one or more financial transactions; executing a preliminary fraud filtration on the financial transaction data using a first attribute; identifying one or more potentially fraudulent transactions when the one or more financial transactions meet the criteria of the preliminary fraud filtration; executing a user defined fraud filtration on the financial transaction data of one or more preliminary potentially fraudulent transactions identified in the preliminary fraud filtration using a second attribute; identifying one or more user defined potentially fraudulent transactions when the one or more preliminary potentially fraudulent transaction meet the criteria of the user defined fraud filtration; and initiating a fraud detection-related action for the one or more user defied potentially fraudulent transactions.", [004]), the so called "trust measure" and the above referenced "criteria of the user defined fraud filtration" are synonymous.
Regarding claim 3:
Choudhuri discloses all limitations of claim 2.
Choudhuri further teaches;
wherein the determining the authentication, authorization, and/or auditing status of the transaction includes combining the first trust measure with at least the second trust measure to generate a combined trust measure that is greater than the first trust measure.  ("Embodiments of the invention comprise methods, systems, and/or computer program products for multi-stage filtering for fraud detection. The invention comprises receiving financial transaction data associated with one or more financial transactions; executing a preliminary fraud filtration on the financial transaction data using a first attribute; identifying one or more potentially fraudulent transactions when the one or more financial transactions meet the criteria of the preliminary fraud filtration; executing a user defined fraud filtration on the financial transaction data of one or more preliminary potentially fraudulent transactions identified in the preliminary fraud filtration using a second attribute; identifying one or more user defined potentially fraudulent transactions when the one or more preliminary potentially fraudulent transaction meet the criteria of the user defined fraud filtration; and initiating a fraud detection-related action for the one or more user defied potentially fraudulent transactions.", [004]), the so called "trust measure" and the above referenced "criteria of the user defined fraud filtration" are synonymous.
Regarding claim 4:
Choudhuri discloses all limitations of claim 2.
Choudhuri further teaches;
wherein the determining the authentication, authorization, and/or auditing status of the transaction includes combining the first trust measure with at least the second trust measure to generate a combined trust measure that is less than or equal to the first trust measure.  Examiner interprets this limitation to include the meaning that no fraud threshold is triggered for a transaction,   .   .   . ("FIG. 10 is a flow diagram of a method for identifying false positive fraud alerts, in accordance with embodiments of the invention;", [033])
Regarding claim 5,18:
Choudhuri discloses all limitations of claims 2 and 17, respectively:
Choudhuri further teaches:
wherein at least the first one of the one or more deterministic events is weighted differently than at least a second one of the one or more deterministic events. ("The weight that the customer history is given in a particular filtration stage may be determined by a fraud investigator using the multi-stage filtration process. Indeed, more weight may be given to certain aspects of customer history and less weight given to others.", [0124]).
Regarding claim 6, 13:
Choudhuri discloses all limitations of claims 1 and 11, respectively:
Choudhuri further teaches;
wherein a deterministic event of the one or more deterministic events corresponds to a standalone historical event or a real-time event. ("The weight that the customer history is given in a particular filtration stage may be determined by a fraud investigator using the multi-stage filtration process. Indeed, more weight may be given to certain aspects of customer history and less weight given to others.", [0124]).
Regarding claim 7, 14:
Choudhuri discloses all limitations of claims 1 and 11, respectively:.
Choudhuri further teaches;
wherein the one or more deterministic events correspond to at least one of the following: a velocity-type measure of one or more historical events; a tenure-type measure of one or more historical events; a real-time event measure; or any combination thereof.  ("For example, the transaction request may be automatically declined if the transaction meets a predetermined transaction amount, if a suspicious transaction occurs at a specific time and/or location (or does not occur at a specific time and/or location), or if the online account security has been breached. In other embodiments, the transaction request is declined based on the geo-positioning data, customer history, account event, velocity data, and/or other attribute described herein.", [0136]).
Regarding claim 8:
Choudhuri discloses all limitations of claim 1.
Choudhuri further teaches;
wherein one or more deterministic events correspond to one or more of the subscriber's off-line activities unrelated to the transaction. ("The interactions with the accounts may be direct or indirect. Indirect interaction may include an online or mobile banking session, in which the individual may not specifically interact with accounts but performs some other financial institution-related activity. As such, account event data may include, but is not limited to, data related to changing account authorization credentials, such as a user identifier and/or password; ordering/re-ordering financial products, such as checks, debit/credit card; linking one account to one or more other accounts; opening and/or closing accounts; addition and/or deletion of account users; changing customer or account-specific personal information, such as mailing address; balance inquiries and the like. In some embodiments the account events may be “non-monetary events” such that monetary events are not related to the account events, however, in some embodiments the account events may include a monetary component.", [044]), the above said "activities" may certainly occur off-line and/or obviously not related to a particular transaction.
Regarding claims 9, 15:
Choudhuri discloses all limitations of claims 1 and 11, respectively:
Choudhuri further teaches;
wherein the one or more deterministic events comprise at least one of the following: reading, via a device affiliated with the subscriber, a machine- readable code; accessing content from a device external to the device affiliated with the subscriber; communicating with a wireless access point affiliated with the subscriber; or any combination thereof. ("The financial transaction network 310 may provide for wireline, wireless, or a combination of wireline and wireless communication between communication devices in the financial transaction network 310. The financial transaction network 310, in some embodiments, includes the Internet.", [070]).
Regarding claim 10:
Choudhuri discloses all limitations of claim 1:
Choudhuri further teaches;
wherein the one or more behavioral norms specific to the subscriber with respect to the mobile device are at least partially derived from a historical record of the occurrence of the one or more deterministic events performed by the subscriber with respect to the mobile device. ("The weight that the customer history is given in a particular filtration stage may be determined by a fraud investigator using the multi-stage filtration process. Indeed, more weight may be given to certain aspects of customer history and less weight given to others.", [0124]) and ("Examples of filtering based on other attributes include a transaction amount, time period (e.g., the last month, a 24 hour period, etc.), location associated with a transaction, an account number, a card number, customer history, customer information, account events, etc. or combinations thereof. It will be understood that the additional filtering includes one or more rules and/or filter criteria. In some embodiments, the additional filtering includes different values of the same rules associated with first rule filtering and/or the velocity filtering in bocks 620 and 640.", [0120]).
Regarding claim 12:
Choudhuri discloses all limitations of claim 11:
Choudhuri further teaches;
wherein the data store accessed by the at least one processor communicatively coupled to the at least one memory comprises: a first database to store records relevant to the one or more deterministic events with respect to the mobile device; and a second database to store records relevant to the one or more behavior norms specific to the subscriber with respect to the mobile device.  ("Further, in some embodiments, the memory device 386 includes a datastore 385 or database configured for storing information and/or data. In other embodiments, the datastore 385 is housed remotely from the multi-stage filtering platform system 380 and the multi-stage filtering platform system 380 is in communication with the datastore 385 across the financial transaction network 310 and/or across some other communication link.", [077]).
Regarding claim 16:
Choudhuri discloses all limitations of claim 11.
Choudhuri further teaches;
wherein the one or more deterministic events corresponds to the subscriber initiating an application for credit at a geographical location widely separated from the subscriber's home. Please note the above referenced 35 USC 112(b) rejection as to this claim,  and in accordance therewith, examiner interprets the claim term "widely separated" to include any separation of any sort  whatsoever from said "home",   .   .   .   ("The interactions with the accounts may be direct or indirect. Indirect interaction may include an online or mobile banking session, in which the individual may not specifically interact with accounts but performs some other financial institution-related activity. Direct interactions may include, but are not limited to, data related to changing account authorization credentials, such a user identifier and/or password; ordering/re-ordering financial products, such as checks, debit/credit card account changes; linking one account to one or more other accounts; opening and/or closing accounts; addition and/or deletion of account users; changing customer or account-specific personal information, such as mailing address; balance inquiries and the like.", [079]) and ("For example, the geo-positioning of a point of sale (POS) transaction may be the physical location of the POS, the geo-positioning of an internet transaction may be the IP address of the user, etc. Geo-positioning data includes: a physical address; a post office box address; an IP address; a phone number, a locality (e.g., a state, a county, a city, etc.); a country; geographic coordinates; or any other type of data that indicates a geographical location. The geo-positioning data can be associated with a transaction, an account event, a user, a transaction device (e.g., POS, automated teller machine (ATM), physical teller at a bank, etc.), a financial institution, a business, the location of the user's mobile device, and the like. The geo-positioning data may include, for example, a place of domicile of a user, a work location of a user, a secondary home (e.g., a vacation home), etc.", [048]).
Regarding claim 19:
Choudhuri discloses all limitations of claim 17:
Choudhuri further teaches:
wherein the one or more deterministic events comprise at least one of the following: porting of a telephone number within a first period of time; replacing a subscriber identity module (SIM) within a second period of time; obtaining a mobile device, previously unused by the subscriber, within a third period of time; and the subscriber resetting a password within a fourth period of time.  ("The interactions with the accounts may be direct or indirect. Indirect interaction may include an online or mobile banking session, in which the individual may not specifically interact with accounts but performs some other financial institution-related activity. Direct interactions may include, but are not limited to, data related to changing account authorization credentials, such a user identifier and/or password; ordering/re-ordering financial products, such as checks, debit/credit card account changes; linking one account to one or more other accounts; opening and/or closing accounts; addition and/or deletion of account users; changing customer or account-specific personal information, such as mailing address; balance inquiries and the like.", [079]).
Regarding claim 20:
Choudhuri discloses all limitations of claim 17:
Choudhuri further teaches:
wherein the one or more behavior norms comprise at least one of the following: the subscriber's history of porting a telephone number within a first period of time; the subscriber's history of replacing a SIM within a second period of time, the subscriber's history of obtaining a mobile device, previously unused by the subscriber, within a third period of time; the subscriber's history of resetting a password within a fourth period of time, or any combination thereof.  ("The interactions with the accounts may be direct or indirect. Indirect interaction may include an online or mobile banking session, in which the individual may not specifically interact with accounts but performs some other financial institution-related activity. Direct interactions may include, but are not limited to, data related to changing account authorization credentials, such a user identifier and/or password; ordering/re-ordering financial products, such as checks, debit/credit card account changes; linking one account to one or more other accounts; opening and/or closing accounts; addition and/or deletion of account users; changing customer or account-specific personal information, such as mailing address; balance inquiries and the like.", [079]).


Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Adjaoute  (US20150039513A1) - A real-time fraud prevention system enables merchants and commercial organizations on-line to assess and protect themselves from high-risk users. A centralized database is configured to build and store dossiers of user devices and behaviors collected from subscriber websites in real-time. Real, low-risk users have webpage click navigation behaviors that are assumed to be very different than those of fraudsters. Individual user devices are distinguished from others by hundreds of points of user-device configuration data each independently maintains. A client agent provokes user devices to volunteer configuration data when a user visits respective webpages at independent websites. A collection of comprehensive dossiers of user devices is organized by their identifying information, and used calculating a fraud score in real-time. Each corresponding website is thereby assisted in deciding whether to allow a proposed transaction to be concluded with the particular user and their device.
Busch (US20120303455A1) -  In general, the invention relates to methods and systems that record the location of a user and transmit targeted content to a user based upon their current and past location information. A network includes a server programmed with a database of location information, a database of user information, and a wireless communication system capable of communicating with the user's mobile device. The location of the mobile device is ascertained and recorded. The system determines the businesses visited by the user. Managers of physical business locations provide content relating to their physical business locations the system. The content is caused to be transmitted to the mobile devices on behalf of the managers when it is reported that the mobile device is located at the physical business location. 
Priess (US20150026027A1) -  Systems and methods comprise a platform including a processor coupled to a database. Risk engines are coupled to the platform and receive event data and risk data from data sources. The event data comprises data of actions taken in a target account during electronic access of the account, and the risk data comprises data of actions taken in a accounts different from the target account. The risk engines, using the event data and the risk data, dynamically generate an account model that corresponds to the target account, and use the account model to generate a risk score. The risk score represents a relative likelihood an action taken in the target account is fraud. A risk application coupled to the platform includes an analytical user interface that displays for the actions in the target account at least one of the risk score and event data of any event in the account.
Proud  (US20140247144A1) - A method is provided for obtaining monitored information about an individual and provide the individual with feedback. A monitoring device with one or more sensors is used to measure or detect individual information selected from of at least one of, an individual's activities, behaviors and habit information, and an individual's health. The monitoring device has ID circuitry with an ID storage that contains a unique individual ID, a communication system which reads and transmits the unique individual ID from the ID storage, a power source and a pathway system. The monitoring device communicates with a telemetry system. The telemetry system has a database that includes base individual information selected from at least one of, individual physiological information, information that is indicative of the individual's activities, data indicative of one or more contextual parameters of the individual and information regarding a degree to which an individual has followed a routine.
Chintakindi (US20200104876A1) -  Methods, computer-readable media, systems, and/or apparatuses are provided for providing offer and insight generation functions. User input requesting an offer or insight may be received and an image of a photographic identification of a user may be requested. The image of the photographic identification may be captured and stored. A self-captured image of the user may be captured (e.g., via an image capture device of the computing device) and compared to an image of a user from the photographic identification. Responsive to determining that the images match, displaying an instruction to capture a vehicle identification number. The vehicle identification number may be captured. Data, including location data, may be extracted and an archive including the extracted data may be generated and the data may be transmitted to an entity computing system for processing. The entity computing system may evaluate the data and generate one or more insights and/or outputs.
Nahari (US20170053107A1) - Methods, systems, and computer program products for providing behavioral stochastic authentication (BSA) are disclosed. For example, a computer-implemented method may include authenticating a user of a mobile device at a plurality of different times based on authentication credentials, collecting stochastic data associated with the mobile device during time periods corresponding to authenticating the user of the mobile device at the plurality of different times, and in response to an authentication request, authenticating the user of the mobile device based on comparing current data associated with the mobile device and the collected stochastic data to determine that the user of the mobile device is trusted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698